Citation Nr: 0721474	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.

2. Entitlement to an increased evaluation in excess of 10 
percent for ankylosing spondylitis, post-traumatic 
arthropathy, status post-lateral malleolar fracture of the 
left ankle.

3. Entitlement to an initial compensable evaluation for 
recurrent iritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

A July 2003 letter from the veteran's representative 
indicates that the veteran wishes to initiate a substantive 
appeal regarding the issues of entitlement to service 
connection for migraine headaches and psoriasis, both as 
secondary to his service-connected ankylosing spondylitis of 
the entire spine.  These issues were both denied in a May 
2002 rating decision.  This appeal was received more than one 
year after the veteran was notified of the May 2002 rating 
decision; therefore, it is not timely.  38 C.F.R. § 20.302(a) 
(2006).  Thus, the Board will regard this correspondence as a 
request to reopen these claims.  Additionally, the veteran 
indicated on a VA-Form 9 dated in July 2003 that he felt the 
50 percent rating for his ankylosis should be increased.  The 
Board notes that the veteran is currently service-connected 
for ankylosing spondylitis of the left ankle as well as 
ankylosing spondylitis of the entire spine.  However, the RO 
only developed and adjudicated the former issue.  As the 
veteran did not specify which ankylosis disability he was 
claiming had increased in severity, the Board will liberally 
construe his statement to encompass both disabilities.  

Thus, the Board REFERS the following issues to the RO for 
consideration: (1) whether new and material evidence has been 
received to reopen the previously disallowed claim of 
entitlement to service connection for migraine headaches as 
secondary to ankylosing spondylitis of the entire spine; (2) 
whether new and material evidence has been received to reopen 
the previously disallowed claim of entitlement to service 
connection for psoriasis as secondary to ankylosing 
spondylitis of the entire spine; and (3) entitlement to an 
increased evaluation for ankylosing spondylitis of the entire 
spine.

The issues of entitlement to an increased evaluation in 
excess of 10 percent for ankylosing spondylitis, post-
traumatic arthropathy, status post-lateral malleolar fracture 
of the left ankle, and entitlement to an initial compensable 
evaluation for recurrent iritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, ankylosis of one 
or both knees or one or both hips, or permanent impairment of 
vision of both eyes.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808, 4.63 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, January 2005 and 
March 2006 letters informed him of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  These letters also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the January 2005 and March 2006 letters expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  

The January 2005 and March 2006 letters were sent to the 
veteran after the July 2002 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Such 
defect is deemed nonprejudicial to the veteran because the 
notice provided in the January 2005 and March 2006 letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Additionally, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in November 
2006.  See Pelegrini II, supra; Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Thus, the veteran was provided 
ample opportunity to present evidence and argument in support 
of his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

With respect to VA's duty to assist, the Board observes that 
VA treatment records, private treatment records, and numerous 
VA examination reports were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's claim.  
The Board has also reviewed a March 2007 treatment report 
that was received following certification of this appeal to 
the Board.  Although the RO has not yet reviewed this March 
2007 treatment report, a remand is unnecessary because this 
evidence was accompanied by a waiver of initial RO 
consideration.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that the regulations 
pertaining to eligibility for automobile and adaptive 
equipment were amended, effective August 8, 2006, and that 
such amendment is applicable to benefits awarded on or after 
December 10, 2004.  See 71 Fed. Reg. 44,915-44,920 (2006) 
(presently codified at 38 C.F.R. § 3.808 (2006)).  Notably, 
the amendment makes no substantive change to the content of 
the regulation.  Id. at 44,917.  Rather, it incorporates 
language which expressly expands the applicability of 
38 C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. 
§ 1151 (2006).  Seeing as the amendment is not substantive 
and the veteran does not receive any benefits under 
38 U.S.C.A. § 1151, the Board concludes that he will not be 
prejudiced by the Board proceeding to a decision even though 
the RO has not provided the veteran with a copy of the 
amended regulation.

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2006). 

The veteran is service-connected for ankylosing spondylitis 
involving the entire spine, currently evaluated as 60 percent 
disabling, ankylosing spondylitis with post-traumatic 
arthropathy, status post-lateral malleolar fracture of the 
left ankle, currently evaluated as 10 percent disabling, and 
recurrent iritis associated with ankylosing spondylitis of 
the entire spine, currently evaluated as zero percent 
disabling.  At his March 2007 Board hearing, and in documents 
of record, the veteran contends that he has difficulty 
walking due to his service-connected left ankle.  The veteran 
wears hinged braces on both ankles, and he testified that he 
has fallen on occasion due to instability.  Essentially, the 
veteran alleges that he has lost the use of his left foot as 
a result of his service-connected left ankle disability and, 
as such, is entitled to automobile and adaptive equipment or 
for adaptive equipment only.

With regards to whether the veteran's feet are useless, the 
evidence of record demonstrates that he has chronic 
complaints of pain and instability in his service-connected 
left ankle.  As noted above, he wears a hinged brace at all 
times for support.  See also March 2007 treatment report from 
Dr. Whittaker.  The December 2005 VA examination report 
indicates that his left ankle has a limited range of motion 
with dorsiflexion limited by 10 degrees of motion and plantar 
flexion limited by 15 degrees.  Finally, the examiner noted 
that the veteran requires a cane for ambulation due to his 
back pain.  

Clearly, the evidence demonstrates some limited use of the 
veteran's service-connected left lower extremity.  However, 
the Board finds that there is no evidence showing that his 
service-connected left ankle disability or back disability 
has resulted in the loss, or permanent loss of use, of one or 
both feet.  In this regard, the evidence demonstrates that 
the veteran, although perhaps unsteady on his feet, is still 
able to ambulate.  Moreover, the December 2005 VA examination 
report notes that his gait is within normal limits and that 
there are no objective signs of abnormal weightbearing.  VA 
podiatry clinical records dated September 2005 and January 
2006 indicate that pedal pulses are present in the veteran's 
left foot and that his sensation is grossly intact.  The 
September 2005 clinical record also indicates that the 
veteran has full range of motion in all pedal joints and his 
muscle strength is within normal limits.  Finally, a June 
2005 VA rheumatology clinical record indicates that the 
veteran's left ankle stiffness responds well to steroid 
injections.  In light of the above, the Board finds that the 
veteran has not lost the use of his left foot and therefore, 
he is not entitled to automobile and adaptive equipment under 
38 U.S.C.A. § 3901(a); 38 C.F.R. § 3.808(a) (2006).  

Although the veteran has not asserted entitlement based on 
vision impairment, he is service-connected for recurrent 
iritis, which is an eye disability.  Thus, the Board will 
consider whether he is entitled to automobile and adaptive 
equipment based on such disability.  Unfortunately, the 
evidence of record fails to show that the veteran's visual 
acuity in both eyes is permanently impaired as a result of 
his service-connected iritis or that he has a visual field 
defect.  In this regard, a February 2006 VA examination 
report notes the veteran's corrected visual acuity as 20/20 
in both eyes with no visual defect present.  Thus, 
entitlement to automobile and adaptive equipment is not 
warranted for permanent vision impairment.

Finally, as the evidence of record fails to demonstrate that 
the veteran has ankylosis of one or both knees or one or both 
hips as a result of his service-connected back, left ankle, 
or eye disability, the Board finds that he is not entitled to 
adaptive equipment for an automobile.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2006).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.   


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.


REMAND

With regard to the veteran's claims of entitlement to an 
increased evaluation in excess of 10 percent for ankylosing 
spondylitis, post-traumatic arthropathy, status post-lateral 
malleolar fracture of the left ankle, and entitlement to an 
initial compensable evaluation for recurrent iritis, the 
Board is of the opinion that an April 2006 written statement 
can be construed as a timely notice of disagreement with the 
March 2006 rating decision.  38 C.F.R. § 20.201 (2006).  The 
Court has now made it clear that the proper course of action 
when a timely notice of disagreement has been filed, but no 
statement of the case issued, is to remand the matter to the 
agency of original jurisdiction.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to these 
issues.  38 C.F.R. § 19.26 (2006).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to these issues.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative, if any, a statement of the 
case as to the issues of entitlement to an 
increased evaluation in excess of 10 
percent for ankylosing spondylitis, post-
traumatic arthropathy, status post-lateral 
malleolar fracture of the left ankle, and 
entitlement to an initial compensable 
evaluation for recurrent iritis.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2006).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


